NUMBER 13-08-00631-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE DONALD WAYNE THIELEMAN



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


  Relator, Donald Wayne Thieleman, filed a petition for writ of mandamus on July 25,
2008, seeking relief from an order directing the withdrawal of funds from relator's inmate
trust account. (2)  The Court requested and received a response from real party in interest,
the State of Texas, by and through the Criminal District Attorney in and for Aransas
County, Texas.
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relator has not shown himself entitled to the
relief sought.  Mandamus relief is proper only to correct a clear abuse of discretion when
there is no adequate remedy by appeal.  See In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).  The relator
has the burden of establishing both prerequisites to mandamus relief.  In re CSX Corp.,
124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).  This burden is a heavy one.  See In
re Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998)
            In the instant case, relator has failed to meet this burden.  The petition for writ of
mandamus and accompanying documents do not establish a clear abuse of discretion by
the trial court.  See generally Tex. R. App. P. 52.3(h), 52.3(k), 52.7.  Moreover, relator has
not demonstrated that he lacks an adequate remedy by appeal.  See In re Johnson, No.
AP-75,898, slip. op. ¶ 22 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at
http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17534; Reed v. State, No. 04-07-00004-CV, 2008 Tex. App. LEXIS 5085, at *20 (Tex.
App.-San Antonio July 9, 2008, no pet.) (op.); Abdullah v. State, 211 S.W.3d 938, 940-41
(Tex. App.-Texarkana 2007, no pet.).
	Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P.
52.8(a). 
								PER CURIAM

Memorandum Opinion delivered and filed
this 12th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  This cause was originally docketed in this Court as a criminal matter.  See In re Thieleman, No.
13-08-00450-CR, 2008 Tex. App. LEXIS ___, at *1 (Tex. App.-Corpus Christi Nov.12, 2008, orig. proceeding)
(per curiam) (mem. op.).